773 So.2d 647 (2000)
Robert E.H. CARLISLE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D00-3070.
District Court of Appeal of Florida, Fifth District.
December 15, 2000.
*648 Robert E.H. Carlisle, Clermont, pro se.
No appearance for Appellee.
PALMER, J.
Robert E.H. Carlisle ("Carlisle") has filed a pro se Petition for Writ of Mandamus. The petition requests this court to issue a writ compelling the circuit court to rule on Carlisle's pro se motion for reconsideration of the court's denial of a portion of his motion for post-conviction relief. We strike the petition as being improperly filed.
Carlisle is represented in the pending circuit court case by court-appointed counsel, Clyde E. Shoemake. Florida Rule of Appellate Procedure 9.360(b) provides that attorneys in the lower tribunal retain their status in the appellate court unless others are duly appointed or substituted. The instant Petition for Writ of Mandamus is not signed by Attorney Shoemake and does not indicate that he has seen or reviewed it. The petition does indicate that Carlisle served a copy of the petition on Mr. Shoemake, yet he apparently did not serve a copy to any representative of the Respondent, State of Florida.
Carlisle has no right to partially represent himself and, at the same time to be partially represented by counsel. See Goode v. State, 365 So.2d 381 (Fla.1979), cert. denied, 441 U.S. 967, 99 S.Ct. 2419, 60 L.Ed.2d 1074 (1979); Salser v. State, 582 So.2d 12 (Fla. 5th DCA 1991), rev. dismissed, 613 So.2d 471 (Fla.1993); Sheppard v. State, 391 So.2d 346 (Fla. 5th DCA 1980). Accordingly, since Carlisle cannot properly file pleadings on his own behalf while represented by counsel, the instant pro se petition must be stricken from the record.
PETITION STRICKEN.
PETERSON and PLEUS, JJ., concur.